DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5 objected to because of the following informalities:  
Claim 5 recites “the lock”. There is insufficient antecedent basis for this limitation in the claim.  
Claim 10, recites “after engaging a lock” it is not clear if “a lock” in this limitation refers to the lock recited prior to this limitation “a lock to hold the cover in place” (if so, it should then read, “after engaging the lock”}. Please clarify.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2021/0204441).
As to Claim 1, Huang et al. discloses A portable information handling system comprising: 
a housing (fig.2-main body 12; para.0029); 
processing components disposed in the housing and operable to execute instructions that process information (para.0032, 0034- since the airbag 30 lifts the case 14, the case 14 is farther away from the main body 12, and the case 14 is less likely to touch the heat source (not shown, and e.g. a central processing unit or other chips) inside the case 14 and the main body 12); 
a cover sized to fit on the housing over the processing components (fig.2-para.0029; case 14 fit over the fan 20 and heat source (not shown, and e.g. a central processing unit or other chips); and 
an inflatable seal disposed between the cover and the housing and transitioning between an inflated state and a deflated state (fig.2,4-airbag 30 between body 12 and case 14; para.0030--0032, 0035-fan 20 supplies wind (pressurization) to the air inlet valve 31 of the airbag to inflate and when the rotation of the fan decreases, it no longer boosts pressure, causing the airbag to deflate).

As to Claim 3, Huang et al. discloses a first display integrated in a first portion of the housing (fig.1-para.0028- the electronic device is a laptop, implicitly discloses the secondary body 16 includes a display); and a hinge rotationally coupling the first portion of the housing to a second portion of the housing to rotate the housing between open and closed positions (fig.1-2- para.0028-0029- secondary body 16 pivotally coupled to the main body 12 (housing) and rotate between open and closed positions); wherein the cover couples over the second portion of the housing (fig.2- case 14; para.0029).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2021/0204441) in in view of Schubert et al. (US 2018/0180414), further in view of Chaffee (US 2012/0204970).
As to Claim 2, Huang et al. does not expressly disclose, but Schubert et al. discloses: a pump interfaced with the inflatable seal and operable to inflate and deflate the inflatable seal (-para.0071-the inflatable bladder may be selectively inflated and deflated via air port, pump or the like (not shown)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Huang et al by implementing a selectively inflatable/deflatable inflatable bladder as disclosed by Schubert et al., so as to surround case (of Huang), the motivation being to provide protection from damage caused by shock or contact (para.0071-Schubert). 
Huang et al. in view of Schubert et al. disclose a cover (case 14) and an inflatable seal (inflatable bladder 110 so as to surround case 14), where the case may be in open or closed position (huang-fig.2). 
Huang et al. in view of Schubert et al. do not expressly disclose, but Chaffee et al. discloses: a controller interfaced with the pump and operable to command the pump to inflate and deflate the inflatable seal (fig.2-para.0070, 089; pressure controller 206 interfaced with pump 208, and control device 104 may communicate with pressure controller 206); and a non-transient memory storing instructions that when executed on the controller inflate the inflatable seal [after the cover closes over the housing] and deflates the inflatable seal [before the cover opens from the housing]  (para.0070, 0086-0089, 0103; the electronic circuitry may include hardware, software, firmware or a combination of the preceding. The electronic circuitry 226 may, for example, include a processor such as a microcontroller and memory and/or other components that provide logic and other to apparatus for storing and executing instructions concerning the operation of the pressure controller 206).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Huang et al. in view of Schubert et al., by implementing a pressure controller as disclosed by Chaffee, to connect to the pump (of Schubert), so as to selectively inflate the inflatable bladder (of Schubert) after the case (of Huang) is closed and selectively deflate the inflatable bladder (of Schubbert) before the case (of Huang) is opened or tilted, the motivation being to monitor and control the pressure of the inflatable device (in this case the inflatable bladder). It would also allow a user to conveniently set pressure for the inflatable device as desired.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2021/0204441) in view of Park et al. (US 2009/0278006), further in view of Yang et al. (US 2016/0070309).
As to Claim 4, Huang et al. discloses [a hydraulic lift] coupled to the second housing portion and the cover, the hydraulic lift biasing the cover off of the second housing portion (figs.2-4- para.0033-0034; airbag 30 coupled to main body 12 and case 14, and  lifts the case 14 off the main body 12); and -19-Attorney Docket No.: DC-121975.01 a lock selectively coupling and releasing the cover and second housing portion.
Huang et al. does not expressly disclose a hydraulic lift; and -19-Attorney Docket No.: DC-121975.01 a lock selectively coupling and releasing the cover and second housing portion.
Park et al. discloses a lifting device that comprises a tilting unit including arm to apply a force to the display and the wall so as to maintain a viewing angle of the display apparatus, where the arm may be a hydraulic or pneumatic cylinder (fig.2- tiling unit 40 including arm 44; para.0039-0040, 0089; 0091-0094)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang et al. by implementing a lifting device comprising an arm as disclosed by Park et al., to couple between the case and main body of Huang, the motivation improve space utility and easily adjust viewing angle of the display apparatus (in this case the keyboard/case), which may be set as desired by a user (para.0099, 0102).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2021/0204441) in view of Yang et al. (US 2016/0070309), further in view of D’Souza et al. (US 2018/0101711).
As to Claim 5, Huang et al. does not expressly disclose wherein the lock comprises a capacitance lock that actuates in response to a touch proximate to the lock.
Yang et al. discloses a lock that actuates in response to a fingerprint information (para.0014, 0016- locking member 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang et al. by implementing a locking member as disclosed by Yang et al., on the case (of Huang), the motivation being to prevent the case from being opened or rotated away from the base (para.0016-Yang).
Huang et al. in view of Yang et al. do not expressly disclose wherein the locking member (of Yang) comprises a capacitance lock that actuates in response to a touch proximate to the lock.  
	D’Souza et al. discloses lock comprises a capacitance lock that actuates in response to a touch proximate to the lock (para.0054- a fingerprint sensor may be configured to operate in a capacitive sensing mode to detect a touch and if authenticated the display screen is unlocked).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Huang et al. in view of Yang et al., by implementing a fingerprint sensor (of Yang) to operate in a capacitive sensing mode, as disclosed by D’Souza et al., the motivation being to provide power consumption and prevent unintentional or inadvertent usage of the mobile device. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2021/0204441) in view of Chen (US 2005/0286214).
As to Claim 6, Huang et al. does not expressly disclose wherein the cover comprises a transparent cover integrating a liquid crystal display and having a transparent view of the processing components within the second portion of the housing.
Chen discloses a transparent housing 22, where the display module 23 is liquid crystal module and may be integrated with the transparent housing 22 and is visible through the transparent housing (fig.2- para.0018, 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Huang et al. by implementing the case (of Huang) as transparent cover integrating display module, as disclosed by Chen et al., the motivation being to provide a user with auxiliary display with protection against static electricity and abrasion (para.0020).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2021/0204441) in view of Chen (US 2005/0286214), as applied to Claim 6, further in view of Aurongzeb et al. (US 2019/0189042).
As to Claim 7, Huang et al. in view of Chen et al. do not expressly disclose wherein the liquid crystal display is operable to present operating conditions of at least some of the processing components.
	Auronzeb et al. discloses wherein the brightness/intensity of the display may be adjusted in response to determining a battery or CPU is generating excessive heat (para.0042, 0071, 0073-0074). 
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang et al. in view of Chen, with the teachings of Aurongzeb et al., the motivation being to reduce power consumption by reducing the heat generated by the display or processing components, thus increasing the performance, quality and longevity of the display device. 

As to Claim 8, Huang et al. in view of Chen et al., as modified by Aurongzeb et al., disclose wherein the operating conditions further comprise: a thermal state of a graphics processing unit; and a thermal state of a central processing unit (para.0042, 0073-0074; it is determined if the CPU or GPU generating excessive heat).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2021/0204441) in view of Chiu et al. (US 2019/0320267).
As to Claim 9, Huang et al. disclose a cover (case 14) that closes over accommodation space in the main body 12 (fig.2- where the fan and heat source are disposed). 
Huang et al. does not expressly disclose, but Chiu et al. discloses: a piezoelectric speaker disposed in a chamber formed in the second housing portion (fig.5A-B- para.0029-speaker 130 disposed on main body 10 (second housing), may be a piezoelectric speaker; wherein the cover closes over the chamber to define a speaker chamber that presents sounds of the piezoelectric speaker (fig.5A-B- upper cover 20 closes over the main body 10; para.0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Huang et al., by implementing a piezoelectric speaker as disclosed by Chiu et al., in the accommodation space of the main body (of Huang), the motivation being to provide surround sound effect, thereby improving live experience. 

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2021/0204441) in view of Yang et al. (US 2016/0070309), further in view of Schubert et al. (US 2018/0180414).
As to Claim 10, Huang et al. discloses A method for sealing a portable information handling system housing, the method comprising: 
closing a cover over the housing to enclose processing components of the portable information handling system (fig.2-para.0029, 0032, 0034; case 14 disposed on main body 12, and fit over the fan 20 and heat source (not shown, and e.g. a central processing unit or other chips)); 
engaging a lock to hold the cover in place; and after the engaging a lock, inflating a seal disposed between the cover and the housing.  
Huang et al. discloses inflating a seal disposed between the cover and the housing (fig.2,4-airbag 30 between body 12 and case 14; para.0030-0032-fan 20 supplies wind (pressurization) to the air inlet valve 31 of the airbag to inflate). 
Huang does not expressly disclose does not expressly disclose engaging a lock to hold the cover in place, and after the engaging a lock, inflating a seal disposed between the cover and the housing.  
Yang et al. discloses engaging a lock to hold the cover in place (fig.1-4- para.0014, 0016- the locking member 30 engages to locked position; and disengages to unlocked position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang et al. by implementing a locking member as disclosed by Yang et al., on the case (of Huang), the motivation being to prevent the case from being opened or rotated away from the base (para.0016-Yang).
Huang et al. in view of Yang et al. disclose where the inflatable seal is inflated the case is in open position (disengaged lock) and in deflated state the case 14 is closed (engaged lock) (Huang-fig.2-airbag 30). However, do not expressly disclose after the engaging a lock, inflating a seal disposed between the cover and the housing.  
Schubert et al. discloses an inflatable bladder that surrounds a leveling device, where the inflatable bladder may be selectively inflated and deflated (fig.1-inflatable bladder 110; para.0069-0071,0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Huang et al. in view of Yang et al., by implementing a selectively inflatable/deflatable inflatable bladder as disclosed by Schubert et al., so as to surround case (of Huang), and selectively inflatable bladder 110 (of Schubert) after the case is closed and engaged lock (Huang-Yang). The motivation being to provide protection from damage caused by shock or contact (para.0071-Schubert). 

As to Claim 11, Huang et al. in view of Yang et al., as modified by Schubert et al. disclose commanding the lock to disengage (Yang-para.0016-0017- the locking portion disengages based on an open signal generated by unlocking device 60), in response to the commanding, deflating the inflatable seal (Schubert-selectively deflate the inflatable bladder 110); and in response to the deflating, disengaging the lock (Yang-para.0016-0017- locking member 33 disengages from portion 217 and may be opened).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2021/0204441) in view of Yang et al. (US 2016/0070309), further in view of Schubert et al. (US 2018/0180414), as applied to Claim 11, further in view of view of Park et al. (US 2009/0278006).
As to Claim 12, Huang et al. in view of Yang et al., as modified by Schubbert et al., disclose biasing the cover away from the housing with [a hydraulic arm] (Huang-figs.2-4- para.0033-0034; airbag 30 coupled to main body 12 and case 14, and  lifts the case 14 off the main body); and lifting the cover with the biasing (para.0033-0034; airbag 30 coupled to main body 12 and case 14, and  lifts the case 14 off the main body) in response to the disengaging the lock (Yang-para.0016- locking member 30 disengates, the case 14 may be opened).
Huang et al. in view of Yang et al., as modified by Schubbert et al do not expressly disclose a hydraulic arm.
Park et al. discloses a lifting device that comprises a tilting unit including arm to apply a force to the display and the wall so as to maintain a viewing angle of the display apparatus, where the arm may be a hydraulic or pneumatic cylinder (fig.2- tiling unit 40 including arm 44; para.0039-0040, 0089; 0091-0094)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Huang et al. in view of Yang et al., as modified by Schubbert et al., by implementing a lifting device comprising an arm as disclosed by Park et al., that couples between the case and main body (of Huang), the motivation to provide further support to airbag to lift the case (of Huang), and would improve space utility and easily adjust viewing angle of the display apparatus (in this case the keyboard/case), which may be set as desired by a user (Park-para.0099, 0102).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2021/0204441) in view of Yang et al. (US 2016/0070309), further in view of Schubert et al. (US 2018/0180414), further in view of view of Park et al. (US 2009/0278006), as applied to Claim 12, and further in view of Chen (US 2005/0286214).
As to Claim 13, Huang et al. in view of Yang et al., as modified by Schubbert et al. and Park et al., do not expressly disclose wherein the cover comprises a transparent material through which the processing components are visible.
Chen discloses a transparent housing 22, where the display module 23 is visible through the transparent housing (fig.2- para.0018, 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Huang et al. in view of Yang et al., as modified by Schubbert et al. and Park et al., by implementing the case (of Huang) as transparent cover, as disclosed by Chen et al., the motivation being to provide a cover that protects against static electricity and abrasion (para.0020).

As to Claim 14, Huang et al. in view of Yang et al., as modified by Schubbert et al.,  Park et al. and Chen, disclose integrating a liquid crystal display in the transparent material (Chen-fig.2- para.0018, 0020- display module 23 may be integrated with the transparent housing 22).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2021/0204441) in view of view of Chen (US 2005/0286214), further in view of Chaffee (US 2012/0204970).
As to Claim 17, Huang et al. discloses An information handling system housing comprising: 
first and second housing portions (fig.1-secondary body 16 (read as first) and main body 12 (read as second)), the first housing portion configured to couple to a display (fig.1-para.0028- the electronic device is a laptop, implicitly discloses the secondary body includes a display), 
the second housing portion configured to contain processing components that process information (para.0032, 0034- since the airbag 30 lifts the case 14, the case 14 is farther away from the main body 12, and the case 14 is less likely to touch the heat source (not shown, and e.g. a central processing unit or other chips) inside the case 14 and the main body 12; 
a transparent cover disposed over the second housing portion (fig.1- case 14-para.0029), at least some of the processing components visible through the transparent cover; 
an inflatable seal disposed between the second housing portion and the transparent cover (fig.2,4-air bag 30 between body 12 and case 14; para.0030); and 
a pump interfaced with the inflatable seal and operable to selectively inflate and deflate the inflatable seal (para.0031-0032, 0035-fan 20 supplies wind (pressurization) to the air inlet valve 31 of the airbag to inflate and deflate the airbag).
Huang et al. does not expressly disclose a transparent cover; at least some of the processing components visible through the transparent cover; a pump interfaced with the inflatable seal.
Chen discloses a transparent housing 22, where the display module 23 is visible through the transparent housing (fig.2- para.0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Huang et al., by implementing the case (of Huang) as a transparent housing as disclosed by Chen, the motivation being to provide protection against static electricity and abrasion (para.0020).
Huang et al. in view of Chen do not expressly disclose, but Chaffee et al. discloses: a pump interfaced with the inflatable seal (fig.2-para.0070, 089; pressure controller 206 interfaced with pump 208 for inflatable device, and control device 104 that may communicate with pressure controller 206); para.0070, 0086-0089, 0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Huang et al. in view of Chen et al., by implementing a pump as disclosed by Chaffee, to interface with inflatable seal (of Huang), the motivation being to monitor and control the pressure of the inflatable seal (in this case the airbag). It would also allow a user to conveniently set pressure for the inflatable seal (airbag) as desired.

As to Claim 18, Huang et al. in view of Chen, as modified by Chaffee, disclose a liquid crystal display integrated with the transparent cover and operable to generate visual images for presentation over the processing components (Chen-fig.2- para.0018, 0020; display module 23 is liquid crystal module and may be integrated with the transparent housing 22).

Allowable Subject Matter
Claims 15-16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “ tracking operating conditions associated with the processing components; and presenting the operating conditions with the liquid crystal display over one or more of the processing components associated with the operating conditions” along with the other limitations in the claim.
Claim 19 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “a processing component interfaced with the liquid crystal display and operable to executed instructions that generate visual images for presentation at the liquid crystal display; and a non-transient memory storing instructions that when executed on the processing component present visual images over the processing components associated with operating conditions of the processing components” along with the other limitations in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DISMERY MERCEDES/Primary Examiner, Art Unit 2627